Citation Nr: 0200855	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  95-08 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for sensorineural 
hearing loss, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for arthrotomy of the 
left knee with arthritic changes, currently rated as 10 
percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to April 
1945.

These matters came to the Board of Veterans' Appeals (Board) 
from an October 1994 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

In May 1994, the veteran appointed the Disabled American 
Veterans (DAV) as his representative.  In May 1995, however, 
he expressed his wish to terminate their representation.  It 
is noted that in a February 2000 memorandum, the DAV 
presented arguments related to the veteran's case.  Notably, 
a review of the file does not indicate that the veteran 
reappointed the DAV as his representative.  Therefore, at 
this point, the veteran does not have a representative of 
record.  

The appellant's May 1994 filing also included claims of 
entitlement to increased evaluations for a history of 
labyrinthitis, and for tinnitus.  Moreover, he claimed 
entitlement to an earlier effective date for a combined 50 
percent rating.  These issues, however, have yet to be 
adjudicated or developed for appellate review.  Accordingly, 
these matters are referred to the RO for appropriate, and 
given the age of these claims, expedited consideration.


FINDING OF FACT

The claims file does not reveal good cause for the veteran's 
failure to report for VA examinations scheduled for March 
2001.


CONCLUSION OF LAW

The veteran's claims of entitlement to increased ratings for 
sensorineural hearing loss, and residuals of a left knee 
arthrotomy, with arthritic changes, is denied for failure to 
report for a scheduled March 2001 VA examination.  38 C.F.R. 
§ 3.655 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 1994, the appellant filed a claims of entitlement to 
increased evaluations for his service connected disorders.  
In turn, VA compensation examinations were scheduled to 
evaluate the nature and extent of the disabilities later that 
month.  The veteran, however, failed to report for these 
studies.  

In July 1994, the RO informed the appellant that since he had 
failed to report for the examinations, they had no choice but 
to deny his claim.  

Later that month, the veteran requested that the examinations 
be rescheduled.  The RO granted that request, and VA 
examinations were conducted in August 1994.  The August 1994 
orthopedic examination does not, however, meet the 
requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
that the audiological examination does not show the present 
day, current nature and extent of any hearing loss.
 
As noted, in October 1994, the RO denied increased 
evaluations for the appellant's service connected hearing 
loss and left knee disorder.  The veteran perfected his 
appeal to these denials.

In February 2001, the appellant was informed that a VA 
examination was going to be scheduled.  He was also informed 
that if he failed to report a decision would be made on based 
the evidence.  The appellant was counseled that such a 
decision may not be in his best interest.

The appellant was scheduled for joint, ear, and audiological 
examinations in March 2001.  He again failed to report.  The 
appellant did not attempt to reschedule.

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase, the claim shall be 
denied unless the claimant had good cause for his failure to 
appear.  38 C.F.R. § 3.655.  (emphasis added).  As noted 
above, the veteran twice failed to report to VA examinations 
scheduled in July 1994 and March 2001.  The Board is, of 
course, aware that the recent enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) significantly adds to and amends the statutory 
law concerning VA's duties when processing claims for VA 
benefits.  However, in the present case, the Board finds that 
no further assistance to the veteran is required to comply 
with the duty to assist and the benefit sought on appeal must 
be denied.  

The veteran was notified of the July 1994 and March 2001 VA 
examinations in connection with his claims for increase, but 
he did not report for either.  While make up examinations 
were conducted, they are inadequate for rating purposes at 
this time, and the appellant has failed to report for newer 
studies.  The regulations clearly state, that in such an 
instance, the claim shall be denied.  

In reaching this decision, the Board has considered whether 
due process requires that the case be remanded in order to 
offer the veteran an opportunity to present argument as to 
why a denial under the provisions of 38 C.F.R. § 3.655 is not 
in order; however, he was informed of the consequences of any 
failure to report in both July 1994 and February 2001.  In 
the former notice the appellant was informed that a failure 
to report would result in a denial of his claims.  In the 
latter, a review of the evidence shows that he failed to 
report for the March 2001 examination.  As a matter of law, a 
failure to report for a VA examination requires the denial of 
the claim.  The evidence shows that the appellant failed to 
report for VA examinations in March 2001.  Thus, the evidence 
shows that the claims must be denied.



ORDER

Entitlement to increased evaluations for sensorineural 
hearing loss and postoperative residuals of a left knee 
arthrotomy, with arthritic changes, are denied. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



